Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
16, 2020.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-20-00234-CV



IN RE LUCINDA GUAJARDO, INDIVIDUALLY AND AS NEXT FRIEND
         OF R.G., A MINOR, AND A.G., A MINOR, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             240th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 19-DCV-263668

                        MEMORANDUM OPINION

      On March 24, 2020, relator Lucinda Guajardo, Individually and as Next
Friend of R.G., a minor, and A.G., a minor filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex. R. App. P. 52.
In the petition, relator asks this court to compel the Honorable Frank J. Fraley,
presiding judge of the 240th District Court of Fort Bend County, to vacate his: (1)
ruling denying relator’s motion to strike the response to relator’s motion for
summary judgment, and (2) order denying relator’s motion for summary judgment.

      Relator has failed to show she is entitled to mandamus relief. We therefore
deny relator’s petition for writ of mandamus.


                                      PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.




                                         2